—Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered April 19, 2000, which revoked defendant’s probation and imposed a sentence of imprisonment.
Following his conviction of driving while intoxicated, defendant was sentenced to, inter alia, five years’ probation. Defendant subsequently pleaded guilty to violating the terms of his probation whereupon his probation was revoked and he was resentenced to a prison term of 1 to 3 years. Defense counsel now seeks to be relieved of her assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. Defendant entered a knowing, voluntary and intelligent plea of guilty. Accordingly, the judgment is affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Stokes, 95 NY2d 633; People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.